Nelson, J.,
(after stating the facts as above.') Sufficient appears to show that this suit belongs to a class over which equity has jurisdiction, although the bill of complaint is frame.d with reference to the provisions of the statute of the state of Minnesota, (section 4, c. 75, Gen. St. Minn. 1878.) The action upon principles-of equity is permitted in order to avoid a multiplicity of suits, and the determination of the motion to remand depends upon whether the amount in controversy in -the suit is sufficient to give this court jurisdiction, and entitle the defendants to remove the same. The suit is instituted to determine the title to the entire tract of land, and settle the disputed claim of the defendant. He *461is a common adversary, and complainants have a common source of title. While they respectively claim to own separate and specific lots, divided out of the large tract described in the complaint, (and so far their interests may be separate and distinct,) yet the controversy is in regard to a common title, in which the several complainants are collectively interested, and in which they have a community of interest. The relief asked is to establish the Gilman title and also the right of each individual complainant to the specific tract claimed. The suit belongs to that class where a person claims a right against a great number of individuals claiming under the same general right. Equity then interferes by obliging the party to abide by the event of a single issue. Or'where a number of persons claim distinct rights in the same subject, and there, must necessarily be a multiplicity of suits, a bill is filed to put an end to the controversy by a single suit; or, as better expressed by Mr. Pomeroy, (see 1 Pom. Eq. Jur. § 245 and following,—
“Where a number of persons have separate and individual claims and rights of action against the same party, but all arise from some common cause, are governed by the same legal rule, and involve similar facts, and the whole matter might be settled in a single suit brought by all these persons uniting as co-plaintiffs, or one of the persons suing in behalf of the others, or even by one person suing for himself alone.”
The complainants here have an identity of interest, — a common title, —and the value of the matter in dispute is measured by the value of all the land represented and claimed by the complainants whoso title is denied, and not by the value of the separate lots of each. The amount of all the lots represented by the complainants is sufficient to give the right of removal, and the motion to remand is denied. It is so ordered.